271 F.2d 741
59-2 USTC  P 9789
Arthur SORIN and Henrietta A. Sorin, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 254, Docket 25325.
United States Court of Appeals Second Circuit.
Argued April 10, 1959.Decided Nov. 23, 1959.

Mason G. Kassel, Ralph L. Concannon, New York City (Lord, Day & Lord, New York City, of counsel), for petitioners.
Charles K. Rice, Asst. Atty. Gen.; Lee A. Jackson, Harry Baum, George W. Beatty, Attorneys, Department of Justice, Washington, D.C., for respondent.
Before HINCKS, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Taxpayers petition for review of a Tax Court decision, reported at 29 T.C. 959, which held that certain corporate distributions were taxable as ordinary income under section 117(m) of the 1939 Internal Revenue Code, 26 U.S.C.A. 117(m).  The facts are set forth at length in the Tax Court opinion.  In Glickman v. C.I.R., 2 Cir., 1958, 256 F.2d 108, 110, and Burge v. C.I.R., 4 Cir., 1958, 253 F.2d 765, the facts were sufficiently similar to the facts here so as to require that here, as in those cases, the Tax Court be affirmed.


2
Decision affirmed.